Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: The term MR-proADM should be accompanied by the unabbreviated form.  Appropriate correction is required.
Withdrawn Rejection
	In view of Applicant’s amendments, the 35 USC 103 rejection over Bergmann et al. and Mori et al. is hereby withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-11, and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and law of nature/natural phenomenon without significantly more. 
	Step 1: The instantly claimed invention is directed to a method of determining if a subject has fluid overload. Therefore, the instantly claimed invention falls into one of the four statutory categories. (Step 1: Yes)
	ELIGIBILITY STEP 2A; WHETHER A CALIM IS DIRECTED TO A JUDICIAL EXCEPTION. 
First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
STEP 2A: Prong 1
Claim 1 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas: 
Claim 1 recites a method for determining if a subject has fluid overload comprising determining the level of proadrenomedullin (proADM) or a fragment thereof with a classifier to produce a classification performance in terms of Area Under the Receiver Operating Characteristic curve, wherein a level of proADM or said fragment thereof of 1 nmol/L or more in a sample produces an AUC that is indicative for fluid overload in the subject.
The limitations are abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the step of determining if a subject has fluid overload comprising determining the level of proadrenomedullin (proADM) or a fragment thereof involves thinking about a dataset containing protein information to obtain the data, which can be practically performed in the practitioner’s mind. Furthermore, the broadest reasonable interpretation of using a classifier for classification performance in terms of area under the receiver operating characteristic curve wherein a level of proADM or said fragment thereof of 1 nmol/L or more in a sample produces an area under the curve (AUC) that is indicative for fluid overload in the subject, which can be practically performed in the mind assisted with pen and paper. Therefore, these limitations recite mental processes.
In addition, the limitations of using a classifier for classification performance in terms of area under the receiver operating characteristic curve further recite a mathematical concept because the broadest reasonable interpretation of the limitations encompass a mathematical calculation (see MPEP 2106.04(a)(2) l. C). As discussed above, the broadest reasonable interpretation of using a classifier classification performance in terms of area under the curve thus amounts to a textual equivalent of performing mathematical calculations. Therefore, these limitations recite a mathematical concept. 
Meanwhile, the claim also recites the correlation between the level of proadrenomedullin (proADM) or fragment thereof and fluid overload can be categorized as a law of nature/natural phenomenon; this is a judicial exception as the correlation exists in natural apart from any human action.
Dependent claims 2-6 and 16-17 further recite an abstract idea. The claims further recite the mental process and mathematical concept of comparing data information of level of proADM to reference levels or level of proADM from prior analysis or identifying (thinking) whether or not said subject has a fluid overload based on the comparison of (a1) and (a2). Dependent claim 8 further recites the mental process of determining (thinking about) a parameter, marker, or body mass index. 
In addition, dependent claims 2-3, 5-6, 8-9 and 15-17 further recite a law of nature. Dependent claims 3, 5, and 9 are directed to the status of the subjects (i.e., healthy, suffering from disease or disorder, and post-operative) correlated to fluid overload can be categorized as a law of nature/natural phenomenon. Dependent claims 8 is directed to the correlation of fluid overload and claimed parameters/markers can be viewed as a law of nature/natural phenomenon; this is a judicial exception as the correlation exists in nature apart from any human action. Also, claims 2, 3, 6, and 15 further limits the law of nature/natural phenomenon of claim 1. (Step 2A, Prong 1: YES)
STEP 2A: Prong 2:
The Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. Besides the abstract ideas and laws of nature/natural phenomenon, the claim recites the additional element of obtaining a sample obtained from a subject, immunoassay, and entering the values for proADM into a classifier. When so evaluated, this additional element represents mere data gathering (obtaining information from subjects) that is necessary for use of the recited judicial exception (the subjects are used in limitation of mathematical concepts) and is recited at a high level of generality. Therefore, this limitation in the claim is thus insignificant extra-solution activity. This judicial exception is not integrated into a practical application for the following reasons. 
Dependent claims 10-11 recite additional elements of the sample is blood, blood plasma blood serum or urine and the immunoassay is performed in homogeneous, or heterogeneous phases. When so evaluated, these additional elements represent mere data gathering (obtaining information from subjects) that is necessary for use of the recited judicial exception (the subjects are used in limitation of mathematical concepts) and is recited at a high level of generality. In particular, the recitation of homogeneous and heterogeneous phases encompasses all possible phases for detection. Therefore, limitation in the claim is thus insignificant extra-solution activity. This judicial exception is not integrated into a practical application for the following reasons. (Step 2A Prong 2: NO)
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP 2106.05. The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claim 1 recites immunoassay. Dependent of claim 11 recites the immunoassay is performed in homogeneous phase or in heterogeneous phase.
The additional elements are well-understood, routine, and conventional. This position is supported by Bergmann et al. (WO2014/147153A1 published 09/25/2014; IDS submitted 05/24/2018). Bergmann teaches determining the level of proADM (see abstract; pg. 1, lines 5-10). Bergmann teaches a sandwich immunoassay (see pg. 8, lines 19-20). Bergmann teaches the assays can be homogenous or heterogeneous assays (see pg. 9, lines 11-12). Hashida et al. (Clinical Biochemistry, vol. 37, pgs. 14-21, published 2004) teach proadrenomedullin (PAMP) concentrations were in human plasma directly were measured by a highly sensitive enzyme immunoassay (see objective of Abstract). 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea and the laws of nature/natural phenomenon without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann et al. (WO2014/147153A1, published 09/25/2014; IDS submitted 05/24/2018).
With regard to claim 1, Bergmann teaches a method for identifying a subject in need of administration of fluid resuscitation comprising the following steps: determining the level of proADM and/or fragments thereof having at least 6 amino acids in a bodily fluid of a subject and correlating the level with the need of said patient for fluid resuscitation wherein said patient is identified as having such a need if the level of proADM in the bodily fluid of said subject is above a threshold (abstract; and pg. 1, lines 5-10). Bergmann teaches fluid replacement or fluid resuscitation is the medical practice of replenishing bodily fluid lost through sweating, bleeding, fluid shifts (pg. 16, lines 5-10). Bergmann teaches receiver operator characteristics (ROC) curve for ADM concentrations and the area under the curve was 0.75 (p<0.0001) (see pg. 22, lines 30-34). Bergmann teaches ADM comprises the amino acids of pre-proADM (see pg. 1, lines 20-22). Bergmann also teaches identifying a subject in need of fluid resuscitation wherein a threshold for plasma MR-proADM of 0.9 nmol/L, preferably 0.7 nmol/L (see pg. 12, lines 5-7 and pg. 45, lines 20-25). 
Bergmann teaches plasma ADM (adrenomedullin) levels have been correlated with hemodynamic parameters (see pg. 2, lines 23-26 and pg. 4, lines 5-9). Bergmann teaches identify those patients in need of fluid resuscitation before the condition of the patient is very serious (see pg. 4, lines 23-26). Bergmann teaches receiver operator characteristics (ROC) curve for ADM and the area under the curve was 0.75 (p<0.0001) (see pg. 22, lines 30-34, Fig. 7). 
Bergmann teaches using sandwich immunoassay including enzyme label, chemiluminescence label, electrochemiluminescence label, preferably a fully automated assay (see pg. 8, lines 18-25).
Noted that the preamble recites limitations that only requires a determination which is not a positive step to the claimed invention. The recitation of determining if a subject has fluid overload is merely a statement of purpose or intended use and does not result in a structural difference between the prior art and the claimed invention (see MPEP 2111.02). As stated above, Bergmann teaches determining the level of proadrenomedullin (proADM) in the sample by immunoassay and entering the values for proADM into a generic classifier to produce area under the receiver operating characteristic curve. It appears that the “wherein” clause only applies if the level of proADM is 1 nmol/L or more. Therefore, the broadest reasonable interpretation is that the sample obtained from a subject does not have to contain 1 nmol/L or more of proADM. 
 With regard to claims 2-3, Bergmann teaches that it has been found that the concentrations of ADM which can be measured in the circulation and other biological fluids are in a number of pathological states, significantly above the concentrations to be found in healthy control persons (see pg. 2, lines 15-18). Bergmann teaches determining the level of proADM wherein the assay sensitivity is able to quantify the ADM of healthy subjects and is <70pg/ml (see pg. 7, lines 24-28).
With regard to claim 4, the proADM levels have been determined and the values might be different in proADM or fragments thereof assay, depending upon their way of calibration and the values shall apply for such differently calibrated ADM assays accordingly, taking into account the differences in calibration and the assays could be calibrated by correlation and adjustment via their normal ranges (healthy population, i.e., reference) (see pg. 11, lines 20-30).
With regard to claims 5 and 16, Bergmann teach polytrauma (see pg. 12, lines 12-17).
With regard to claim 6, Bergmann teaches patients who required vasopressor therapy had significantly higher ADM concentrations that all other patients (see pg. 34, Example 8). Bergmann teaches that it has been found that the concentrations of ADM which can be measured in the circulation and other biological fluids are in a number of pathological states, significantly above the concentrations to be found in healthy control persons (see pg. 2, lines 15-18).
With regard to claim 8, Bergmann teaches the calculated variables are age and male gender (Table 5).
With regard to claim 9, Bergmann teaches postoperative cardiac surgery (see pg. 47, line 5). 
With regard to claim 10, Bergmann teaches bodily fluid is blood sample (see pg. 5, lines 20-22).
With regard to claim 11, Bergmann teaches the assays can be homogenous or heterogeneous assays (see pg. 9, line 11). 
With regard to claim 15, Bergmann teaches MR-proADM is a stable fragment (see pg. 32, lines 17-20). Bergmann teaches PAMP, physiologically active sub-fragment (see pg. 1, lines 25-27).
With regard to claim 16, Bergmann teach polytrauma (see pg. 12, lines 12-17).
	With regard to claim 17, Bergmann teaches develop physiological shock states (pg. 12, lines 14-15).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-11, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US9541549B2 (‘549) (see PTO-892 dated 04/28/2020) in view of Bergmann et al. (WO2014/147153A1, published 09/25/2014; IDS submitted 05/24/2018). 
Patent No. ‘549 recites a method for the determination of the mid-regional partial peptide of proadrenomedullin (mid-proAM) in a patient employing at least two antibodies. The recitation of determining if a subject has fluid overload is a statement of purpose or intended use without structural limitations, which is not an active step (discussed in the above rejection). The recitation of determining if a subject has fluid overload is merely a statement of purpose or intended use and does not result in a structural difference between the copending application and the claimed invention (see MPEP 2111.02). Meanwhile, it appears that the “wherein” clause only applies if the level of proADM is 1 nmol/L or more. Therefore, the broadest reasonable interpretation is that the sample does not have to contain 1 nmol/L or more of proADM. 
Patent No. ‘549 does not recite entering the values for pro-ADM into a classifier to produce a classification performance in terms of Area Under the ROC curve.
Bergmann has been discussed in the above rejection. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of determining the levels of proadrenomedullin as recited in Patent No. ‘549 with a classifier to correlate the levels of proadrenomedullin for patient who need fluid resuscitation as taught by Bergmann because Bergmann teaches that proADM can be correlated with a classifier for a particular injury by measuring the levels. 

Claims 1-6, 8-11, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US9885709B2 (‘709) (see PTO-892 dated 04/28/2020) in view of Bergmann et al. (WO2014/147153A1, published 09/25/2014; IDS submitted 05/24/2018). 
Patent No. ‘709 recites a method for detecting and quantitating in a biological fluid sample from a human the mid-regional partial peptide of proadrenomedullin (mid-proAM) which consists of the sequence of SEQ ID NO: 3, comprising (a) contacting the sample with a labeled monoclonal or polyclonal antibody which specifically binds to said mid-proAM partial peptide, and (b) detecting and quantitating the resulting peptide: antibody complex using an immunoassay. The recitation of determining if a subject has fluid overload is a statement of purpose or intended use without structural limitations, which is not an active step. The recitation of determining if a subject has fluid overload is merely a statement of purpose or intended use and does not result in a structural difference between the copending application and the claimed invention (see MPEP 2111.02). Meanwhile, it appears that the “wherein” clause only applies if the level of proADM is 1 nmol/L or more. Therefore, the broadest reasonable interpretation is that the sample does not have to contain 1 nmol/L or more of proADM.
Patent No. ‘709 does not recite entering the values for pro-ADM into a classifier to produce a classification performance in terms of Area Under the ROC curve.
Bergmann has been discussed in the above rejection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of determining the levels of proadrenomedullin as recited in Patent No. ‘709 with a classifier to correlate the levels of proadrenomedullin for patient who need fluid resuscitation as taught by Bergmann because Bergmann teaches that proADM can be correlated with a classifier for a particular injury by measuring the levels. 

Response to Arguments
Applicant’s arguments filed 05/09/2022 have been considered but are moot because Applicant’s amendments necessitated a new ground of rejection. 
The 101 rejection and nonstatutory double patenting rejections were re-introduced because Applicant’s amendments necessitated these rejections (see above). In addition, the 102 rejection over Bergmann was used in this Office Action because the recitation of determining if a subject has fluid overload is merely a statement of purpose or intended use and does not result in a structural difference between the prior art and the claimed invention. The arguments of Bergmann will be addressed below. 
Applicant argues that Bergamann does not disclose or suggest a combination of markers used as indicator for critical extracellular volume status, fluid balance, salt balance and/or a critical globular volume status of a subject. Bergmann does not disclose entering the values for proADM into a classifier to produce a classification performance in terms of AUC. Bergmann, in contrast, relates to a method to identify a subject in need of fluid resuscitation (contraindicated in fluid overload situations). Accordingly, Bergmann discloses that, if a volume deficit is detected by a level of MR-proADM above a threshold, e.g., 0.9 nmol/L, fluid resuscitation is administered. This teaches away from the claimed invention, which a fluid overload is correlated with high proADM levels. 
The argument is not found persuasive for the following reasons.  Claim 1 does not recite a combination of markers used as indicator for fluid balance. The claim only recites using proADM as the marker and a generic classifier to produce area under the curve. Bergmann does teach receiver operator characteristics (ROC) curve for ADM concentrations and the area under the curve was 0.75 (p<0.0001) (see pg. 22, lines 30-34). Structurally, there is nothing in the claimed steps that is different from Bergmann’s method of using proADM biomarker with a classifier to produce a classification performance of an area under the ROC curve.  Furthermore, as stated above, the preamble recites limitations that only requires a determination which is not a positive step to the claimed invention. The recitation of determining if a subject has fluid overload is merely a statement of purpose or intended use and does not result in a structural difference between the prior art and the claimed invention (see MPEP 2111.02). As stated above, Bergmann teaches determining the level of proadrenomedullin (proADM) in the sample by immunoassay and entering the values for proADM into a generic classifier to produce area under the receiver operating characteristic curve. It appears that the “wherein” clause only applies if the level of proADM is 1 nmol/L or more. Therefore, the broadest reasonable interpretation is that the sample does not have to contain 1 nmol/L or more of proADM. Moreover, the terminology of fluid resuscitation does not teach away from fluid overload because the claim encompasses subjects that do not have fluid overload.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1678           



/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678